Case 1:21-cv-00006-MN Document 14-4 Filed 03/11/21 Page 1 of 5 PageID #: 190




                  EXHIBIT D
12/30/2020   Case 1:21-cv-00006-MN Document 14-4 Parental
                                        ScreenGuide Filed Control
                                                          03/11/21        Page
                                                                  on the App Store 2 of 5 PageID #: 191




                                                This app is available only on the App Store for iPhone and iPad.


                                                                    ScreenGuide Parental Control                   4+

                                                                    Limit Kids' Screen Time
                                                                    Mosyle
                                                                              3.0 • 77 Ratings

                                                                    Free




         App Store Preview



         iPad Screenshots




         Additional Screenshots
         iPhone
                                                                                                                        
https://apps.apple.com/app/id1114158345#?platform=ipad                                                                      1/4
12/30/2020   Case 1:21-cv-00006-MN Document 14-4 Parental
                                        ScreenGuide Filed Control
                                                          03/11/21        Page
                                                                  on the App Store 3 of 5 PageID #: 192



         Monitor and control your kid's iPhones and iPads using these powerful parental controls! Set up daily screen time, configure the app blocker, restrict access to
         inappropriate websites and lock completely the device at any time and from anywhere.

         Be empowered by a quick and simple parental control app with great features like Internet filtering, list of selected apps to be hidden or accessible to children,
         and much more.

         Create your family and easily add your childʼs devices to be able to control it.

         By using the Daily Screen Time feature, parents can configure the amount of time children will be allowed to use their iPhones, iPads and/or iPods during the
         day! Parents are also able to add bonus time to the day for children and set a list of always allowed apps!

         Lock the device using the Time-Out feature and ensure kids will not be distracted with digital devices when they should be studying, sleeping or having fun with
         family and friends.

         CONFIGURE RULES FOR THE SAFE USE OF IPHONES AND IPADS:
         • Set up Daily Screen Time
         • Hide Restricted Apps from your children
         • Set a list to Show Only Selected Apps
         • Lock the device in one App, avoiding distractions during homework
         • Block all apps
         • Remotely install applications
         • See all the apps installed on childʼs devices
         • Learn more about the apps your children are using

         PROTECT YOUR CHILD:
         • Block Facebook, SnapChat, Instagram, Twitter, or any other social media app
         • Internet filtering to limit access to inappropriate content
         • Completely block Internet by hiding app browsers
         • Receive alerts about potential risks on childrenʼs devices
         • Remotely delete inappropriate apps
         • Do not allow kids to install new apps or some deleted apps
         • Prevent erotic and explicit content in iTunes and iBook Store
         • Control the use of FaceTime and iMessage apps

         SET RESTRICTIONS:
         • Remove the password when you have to get access to childrenʼs devices
         • Block in-app purchasing
         • Block the Camera
         • Block Game Center
         • Block the Apple ID from being changed
         • Block any changes to Cellular Data settings
         • Block any changes to Passcode.

         ScreenGuide Premium: Unlock the full parental control experience
         Upgrade to Screen Guide Premium to monitor all familyʼs devices and schedule device rules to keep children safe and healthy!

         Premium parental control features:
         • Add up to 10 childʼs devices;
         • Schedule Time-Out
         • Schedule App Lists for your children: Hide Restricted Apps, Show Only Selected Apps, Lock the device in one App

         You can be a premium user of the ScreenGuide App by auto-renewing your subscription, which will be charged to the associated iTunes Account at confirmation
         of purchase. The monthly subscription is US$2.99 per month. The 6-months subscription is US$2.42/month billed in one payment of US$14.49. The one-year
         subscription is US$2.08 per month billed in one payment of US$24.99. Prices are in US dollars, may vary in countries other than the US, and are subject to
         change without notice. Subscription will auto-renew unless turned off 24-hours prior to the end of the current period. Auto-renewal may be turned off at any
         time by going to your settings in the iTunes Store after purchase. If you donʼt choose to purchase ScreenGuide Premium, you can simply continue using
         ScreenGuide for free.

         Privacy policy: http://screen.guide/legal/privacy
         Terms of use: http://screen.guide/legal/terms




         Whatʼs New                                                                                                                                          Version History

         Version 2.5.1
         *NEW: Set a list of always allowed apps during Screen Time
         Now you can set a list of the applications that will never be blocked when Screen Time feature is enabled.

         Other updates to make ScreenGuide even better:
         *New Screen Time Analytics
         *Performance improvements




         Ratings and Reviews                                                                                                                                          See All




         30
https://apps.apple.com/app/id1114158345#?platform=ipad                                                                                                                          2/4
12/30/2020    Case 1:21-cv-00006-MN Document 14-4 Parental
                                         ScreenGuide Filed Control
                                                           03/11/21        Page
                                                                   on the App Store 4 of 5 PageID #: 193


         3.0 out of 5                                                                                                                                             77 Ratings




             cxnt/rax, 03/10/2019                                      JoeLee, 11/26/2018                                     ScreenGuide, 06/30/2018

             Confused...                                               App not reliable. Too many glitches                    Glitchy but good
             I need to regulate my nieces screen time on               This app has been glitchy from the start but           Before the was working just fine. Now, Imore
                                                                                                                                                                     I
             an old phone of mine that she uses to play                I gave it more than 6 months. There were
             games. The only option Iʼm given as far as                sync errors, and many other glitches.                  Developer Response,
             what kind of device I want to add is a school
                                                      more             Getting customer support was terrible for
                                                                                                              more            Hey! We appreciate you taking the time more
                                                                                                                                                                     to




         App Privacy                                                                                                                                             See Details

         The developer, Mosyle, has not provided details about its privacy practices and handling of data to Apple. For more information, see the developer's privacy
         policy.




                                                                                  No Details Provided
                                             The developer will be required to provide privacy details when they submit their next app update.




         Information
                            Seller    Mosyle Corporation
                              Size    49.6 MB

                         Category     Lifestyle
                     Compatibility    Requires iOS 9.0 or later. Compatible with iPhone, iPad, and iPod touch.
                        Languages     English, Portuguese, Spanish
                        Age Rating    4+
                        Copyright     © 2016 Mosyle Corporation

                             Price    Free




         Developer Website 
         App Support 
         Privacy Policy 



         Supports
                   Family Sharing
                   With Family Sharing set up, up to six family members can use this app.




         More By This Developer




https://apps.apple.com/app/id1114158345#?platform=ipad                                                                                                                         3/4
12/30/2020    Case 1:21-cv-00006-MN Document 14-4 Parental
                                         ScreenGuide Filed Control
                                                           03/11/21        Page
                                                                   on the App Store 5 of 5 PageID #: 194




         Mosyle Manager M…             Mosyle Business
         Education                     Productivity




         You May Also Like                                                                                                                                 See All




         More ways to shop: Find an Apple Store or other retailer near you. Or call 1-800-MY-APPLE.
         Copyright © 2020 Apple Inc. All rights reserved.    Privacy Policy   Terms of Use     Sales and Refunds   Legal   Site Map   Choose your country or region




https://apps.apple.com/app/id1114158345#?platform=ipad                                                                                                                4/4
